 
 
I 
111th CONGRESS
1st Session
H. R. 1151 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2009 
Ms. DeLauro (for herself, Mr. Serrano, Mr. Grijalva, Ms. Norton, Mr. McGovern, Mr. Markey of Massachusetts, and Mr. Fattah) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the National and Community Service Act of 1990 to establish Encore Service Programs, Encore Fellowship Programs, and Silver Scholarship Programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Encore Service Act of 2009. 
2.FindingsCongress finds the following: 
(1)Programs funded under the National and Community Service Act of 1990 have the potential to dramatically increase the number of individuals age 50 or older engaged in national service, applying decades of experience to solving community problems. 
(2)The potential pool of older individuals who could provide national service is enormous and rapidly growing. The population of people age 50 or older, which today is more than 94,000,000 individuals, is expected to grow by over 22 percent in the next 10 years, to almost 115,000,000 individuals. 
(3)Studies show that over half of the 78,000,000 individuals considered part of the Baby Boomer generation, those turning 50 between 1996 and 2014, are interested in providing meaningful service to their communities. 
(4)Research further shows that older individuals are not adequately connected to national service or work opportunities in the public sector. 
(5)For some individuals age 50 or older, participation in national service can serve as an important pathway and transition experience, leading them into second careers in the public or nonprofit sector. 
(6)Today's Retired and Senior Volunteer Program (RSVP) helps baby boomers anxious to make use of their education, skills, and expertise to protect seniors against fraud, work on a national falls prevention campaign, and volunteer to green the economy. Research shows that individuals enrolled in the program volunteer more hours of service per year than those not in the program. 
(7)The National Senior Volunteer Corps programs, which are national service programs that currently engage older individuals, have deployed millions of individuals in the United States in service to their communities but are currently at capacity and in need of resources to grow. 
3.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.). 
IEncore Service Program 
101.DefinitionsSection 101 (42 U.S.C. 12511) is amended by adding at the end the following: 
 
(30)Encore Service ProgramThe term Encore Service Program means a national service program authorized under section 122(a)(15). 
(31)Encore Service ParticipantThe term Encore Service Participant means an individual age 50 or older who is a participant in an approved Encore Service Program.. 
102.EligibilitySection 122(a) (42 U.S.C. 12572(a)) is amended— 
(1)by redesignating paragraph (15) as paragraph (16); and 
(2)by inserting after paragraph (14) the following: 
 
(15)A service program that engages only individuals age 50 or older, or individuals age 50 or older and other individuals in intergenerational service activities, serving in service positions to address a specific community need.. 
103.PrioritySection 122 (42 U.S.C. 12572) is amended— 
(1)in subsection (b), by adding at the end the following: 
 
(5)Encouragement of Encore Service ProgramsThe Corporation shall encourage national service programs, in appropriate cases, to establish, using evidence-based approaches, Encore Service Programs, and to apply for assistance under subsection (a) for such programs.; and 
(2)by adding at the end the following: 
 
(d)Priority for certain Encore Service ProgramsIn establishing priorities regarding the types of national service programs to be assisted under subsection (b) or (d) of section 129, the Corporation shall give priority to an Encore Service Program that has— 
(1)proven success in engaging, or detailed plans to begin engaging, individuals who are age 50 or older in service; 
(2)a strong focus on pre-service and in-service training for participants in order to obtain measurable results that meet the needs of the community served; and 
(3)conducted a thorough evaluation of benefits of the Encore Service program to both the participants and the community. 
(e)ConsultationIn awarding assistance or approved national service positions for Encore Service Programs, the Corporation shall consult with organizations and individuals with extensive experience in developing and administering robust national service programs that are producing measurable results and outstanding experiences for participants. 
(f)Sense of CongressIt is the sense of Congress that, by 2018, 25 percent of individuals participating in national service programs specified in this subtitle should be older individuals who are age 50 or older.. 
104.Terms of serviceSection 139(b) (42 U.S.C. 12593(b)) is amended by adding at the end the following: 
 
(4)Terms of service for Encore Service Programs 
(A)In generalNotwithstanding any other provision of this title, an individual age 50 or older performing national service in an approved national service position in an Encore Service Program shall agree to participate in the program for a term of service described in 1 of clauses (i) through (v) of subparagraph (B). 
(B)Terms of service 
(i)Full-time serviceIf such an individual is performing full-time service, the individual shall agree to participate in the program for the term described in paragraph (1). 
(ii)Half-time serviceIf such an individual is performing half-time service, the individual shall agree to participate in the program for not less than 900 hours during a period of not more than 1 year or not more than 2 years, as indicated in the approved application for the program. 
(iii)Reduced half-time serviceIf such an individual is performing reduced half-time service, the individual shall agree to participate in the program for not less than 675 hours during a period of not more than 1 year. 
(iv)Quarter-time serviceIf such an individual is performing quarter-time service, the individual shall agree to participate in the program for not less than 450 hours during a period of not more than 1 year. 
(v)Minimum time serviceIf such an individual is performing minimum time service, the individual shall agree to participate in the program for not less than 300 hours during a period of not more than 1 year.. 
105.Living allowanceSection 140(h) (42 U.S.C. 12594(h)) is amended by adding at the end the following: In the case of an individual who began the individual's first term of service in a national service program under this subtitle after the individual attained the age of 50, and who is or has been an Encore Service Participant, the individual may not receive, through such assistance or funds, an aggregate amount that is more than twice the maximum amount available under subsections (a), (d), and (e) for a term of full-time service described in section 139(b)(1).. 
106.Educational award limit and term of transferred awards 
(a)Educational award limitSection 146 (42 U.S.C. 12602) is amended by striking subsection (c) and inserting the following: 
 
(c)Limitation on receipt of national service educational awardsAn individual may not receive, through national service educational awards, an aggregate amount that is more than the value of 2 such awards for terms of full-time service described in section 139(b)(1).. 
(b)Term for transferred educational awardsSection 146(d) of the National and Community Service Act of 1990 (42 U.S.C. 12602) is amended by adding at the end the following: 
 
(3)Term for transferred educational awardsFor purposes of applying paragraphs (1) and (2)(A) to an individual who is eligible to receive an educational award as a designated individual (as defined in section 148(f)(3)), references to a seven-year period shall be considered to be references to a 20-year period that begins on the date the individual who transferred the educational award to the designated individual completed the term of service in the approved national service position that is the basis of the award.. 
107.Determination of the amount of the national service educational awardSection 147 (42 U.S.C. 12603) is amended by adding at the end the following: 
 
(d)Award for Encore Service ParticipantsAn individual who is an Encore Service Participant and who successfully completes the term of service described in section 139(b)(4) that is specified in the individual's agreement under such section, shall be provided with a national service educational award in an amount that bears the same relation to the amount of a full-time national service educational award as the number of hours of service provided in the position under the agreement bears to the number of hours of service required to be provided under section 139(b)(1) to receive a full-time national service educational award.. 
108.Transfer of the awardsSection 148 (42 U.S.C. 12604) is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following: 
 
(f)Transfer of educational awards 
(1)In generalAn individual who is eligible to receive a national service educational award under a program described in paragraph (2) may transfer the award to a designated individual, and subsections (b), (c), (d), and (e) shall apply to the designated individual in lieu of the individual who is eligible to receive the national service educational award, except that— 
(A)amounts refunded to the account under subsection (c)(5) on behalf of a designated individual may be used by the Corporation to fund additional placements in the national service program in which the eligible individual who transferred the national service educational award participated for such award; and 
(B)a borrower of a qualified student loan (as defined in subsection (b)(6)) shall be eligible to have the Corporation pay, on behalf of the borrower, the interest that accrues during a period for which the borrower has obtained forbearance in accordance with subsection (e), if the eligible individual successfully completes the eligible individual's required term of service for a national service educational award and transfers the award to the borrower as a designated individual. 
(2)Conditions for transferA national service educational award may be transferred under this subsection if— 
(A)the educational award is for service in a national service program that is an Encore Service Program; and 
(B)the eligible individual began the individual's first term of service in the Encore Service Program after the individual attained the age of 50. 
(3)Definition of a designated individualIn this subsection, the term designated individual is an individual— 
(A)whom an individual who is eligible to receive a national service educational award under a program described in paragraph (2) designates to receive the educational award; and 
(B)who meets the eligibility requirements of paragraphs (3) and (4) of subsection (a), and subsection (e), of section 146.. 
109.Corporation requirements 
(a)Planning for implementationIn order to carry out the objectives of section 122 (f) of the National and Community Service Act of 1990 (42 U.S.C. 12572 (f)), the Corporation shall examine national service programs carried out under subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.) and identify and address the barriers to engaging individuals age 50 or older, including examining— 
(1)how the programs are marketed to individuals age 50 or older versus young adults; 
(2)the extent to which the living allowance described in section 140 of that Act (42 U.S.C. 12594) is a factor; 
(3)the extent to which the educational award described in subtitle D of that Act (42 U.S.C. 12601 et seq.) is a factor; 
(4)the correlation between the extent of the pre-service and in-service training provided and the perceived investment by the participants; 
(5)the correlation between the extent of the pre-service and in-service training provided and program impact; 
(6)the extent to which job transition resources and training are provided; and 
(7)the outreach efforts required to carry out the objectives of section 122(f) of that Act. 
(b)Reports to Congress 
(1)Report on implementationNot later than 90 days after the date of enactment of this Act, the Corporation shall prepare and submit to Congress a report on implementation of this subtitle, including addressing barriers described in subsection (a)(1) and any necessary recommendations on how to enhance programming to carry out the objectives of section 122(f) of the National and Community Service Act of 1990 (42 U.S.C. 12572(d)(1)). 
(2)Annual reportingThe Corporation shall include, in its annual report to Congress under section 172(b) of the National and Community Service Act of 1990 (42 U.S.C. 12632(b)), a detailed description of the Encore Service Programs that have been carried out and the progress of the Corporation in carrying out those objectives. 
(c)DefinitionIn this section, the term Encore Service Programs has the meaning given the term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). 
IIEncore Fellows 
201.DefinitionsSection 101 (42 U.S.C. 12511), as amended by section 101 of this Act, is further amended by adding at the end the following: 
 
(32)Encore FellowThe term Encore Fellow means an individual who is age 50 or older and who is a participant in an approved Encore Fellowship Program. 
(33)Encore Fellowship ProgramThe term Encore Fellowship Program means a program authorized under section 198E.. 
202.Support 
(a)In generalSubtitle H (42 U.S.C. 12653 et seq.) is amended by adding at the end the following: 
 
198E.Encore Fellowship Programs 
(a)Statement of purposeThe purpose of this section is to provide for Encore Fellowship Programs, in order to— 
(1)address the need for increased professional capacity in public agencies and nonprofit private organizations that are engaged in meeting unmet human, educational, environmental, or public safety needs; and 
(2)address the need for compelling learning and service opportunities to assist experienced individuals age 50 and older in shifting from their mid-life careers to suitable and rewarding careers in the public or nonprofit sector that benefit society and provide continued income to the individuals. 
(b)Assistance authorized 
(1)In generalThe Corporation may make grants under this section to eligible entities to pay for the Federal share of the cost of carrying out Encore Fellowship Programs. 
(2)ProgramsThe Fellowship Programs shall— 
(A)recruit individuals age 50 or older who meet the requirements of subsection (f)(2) to serve as Encore Fellows; 
(B)provide specialized preplacement training and additional training for the Encore Fellows; 
(C)provide other activities designed to foster transitions to second careers in the public or nonprofit sector by the Encore Fellows; and 
(D)place the Encore Fellows in professional positions with employers that will serve as sponsoring organizations for the programs, that meet the requirements of subsection (f)(1). 
(3)Permissible subgrantsThe entities may carry out the programs directly or through subgrants to other eligible entities. 
(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— 
(1)be a State Commission, or national nonprofit organization, with demonstrated experience in establishing and carrying out a project to recruit, train, and place participants or volunteers, and that is qualified to receive assistance under section 121; 
(2)demonstrate the ability to disseminate information about the Encore Fellowship Program that promotes the concept of mid-life transitions to public or nonprofit sector work; 
(3)demonstrate the expertise and capacity to provide meaningful management and leadership training opportunities; and 
(4)demonstrate knowledge of public or nonprofit sector professional needs and capacity to help meet the needs through an Encore Fellowship Program. 
(d)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require. 
(e)Use of fundsAn entity that receives a grant (or, as applicable, a subgrant) under this section may use the assistance made available through the grant (or subgrant) to assist with the activities described in subsection (b)(2). The entity may use the assistance for the allowances described in subsection (g). 
(f)Selection criteria 
(1)Sponsoring organizationThe recipient of a grant under subsection (b) shall develop criteria for the selection of sponsoring organizations, who shall— 
(A)be public agencies or private nonprofit organizations; 
(B)be engaged in meeting unmet human, educational, environmental, or public safety needs; 
(C)demonstrate need and capacity for the professional skills of Encore Fellows; 
(D)agree to sponsor Encore Fellows in full-time professional positions for a period of not less than 9 months and not more than 1 year; 
(E)demonstrate experience in establishing and implementing, or detailed plans to begin establishing and implementing, meaningful professional development opportunities; and 
(F)agree to collaborate on, and participate in, the provision of specialized preplacement training and additional training for the participants, and provision of other activities designed to foster transitions to second careers in the public or nonprofit sector by participants. 
(2)ParticipantsThe recipient of a grant under subsection (b) shall develop criteria for the selection of participants, who shall— 
(A)be individuals age 50 or older; 
(B)intend to engage in work that meets unmet human, educational, environmental, or public safety needs upon completion of their fellowships; 
(C)demonstrate professional qualifications or experience; and 
(D)agree to participate in the Encore Fellowship Program involved on a full-time basis for not less than 9 months and not more than 1 year. 
(g)Provision of living allowance and related matters 
(1)Living allowanceAn entity that receives a grant (or, as applicable, a subgrant) under this section for an Encore Fellowship Program shall provide to each Encore Fellow in the program a living allowance for a fiscal year in an amount equal to 200 percent of the average subsistence allowance provided to VISTA volunteers under section 105 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955) for that fiscal year. 
(2)Permissible salary and benefits 
(A)In generalAn Encore Fellow may receive a salary in excess of the maximum living allowance authorized in paragraph (1), and employment benefits, subject to subparagraph (B). 
(B)Provision by sponsoring organizationThe sponsoring organization shall pay 100 percent of the amount of the salary that exceeds the amount of the maximum living allowance, and 100 percent of the cost of the benefits. 
(3)Ineligibility for national service educational awardAn Encore Fellow shall be ineligible for a national service education award under subtitle D. 
(h)Matching funds requirementsThe Federal share of the cost of carrying out an Encore Fellowship Program that receives assistance under this section, whether the assistance is provided directly or as a subgrant from the original recipient of the assistance, may not exceed 70 percent of such cost. The provisions of section 121(e)(2) shall apply to the program, for purpose of providing for the remaining share of the cost. 
(i)Limit on administrative costNot more than 6 percent of the amount of assistance provided to the recipient of a grant (or subgrant) under this section for a fiscal year may be used to pay for administrative costs incurred by— 
(1)the recipient of the grant (or subgrant); and 
(2)sponsoring organizations for Encore Fellowship Programs carried out or supported by the assistance. 
(j)EvaluationThe Corporation shall evaluate the programs carried out under this section, and include the results of the evaluations in the Corporation's annual report to Congress under section 172(b).. 
(b)Authorization of appropriationsSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended— 
(1)by inserting (other than section 198E) after H of title I each place it appears; and 
(2)by adding at the end the following: 
 
(C)Encore Fellowship programsThere are authorized to be appropriated to carry out section 198E, $20,000,000 for fiscal year 2010 and such sums as may be necessary for each succeeding fiscal year.. 
(c)Table of contentsThe table of contents of the National and Community Service Act of 1990 is amended in the items relating to subtitle H of title I, by adding at the end the following: 
 
 
Sec. 198E. Encore Fellowship Programs.. 
IIISilver Scholars 
301.Silver scholarship programs 
(a)In generalSubtitle H of title I (42 U.S.C. 12653 et seq.), as amended by section 202 of this Act, is further amended by adding at the end the following: 
 
198F.Silver scholarship programs 
(a)EstablishmentThe Corporation is authorized to award grants to eligible entities, to enable the entities to provide volunteers participating in service projects in accordance with this section with scholarships that may be used by the volunteers or by individuals designated by the volunteers. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a public agency or private nonprofit organization with experience in administering service programs, (including the programs described in or administered under title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5000 et seq.)). 
(c)ApplicationsTo be eligible to receive a grant under this section, an entity shall submit to the Corporation an application at such time, in such manner, and containing such information as the Corporation may reasonably require. 
(d)Criteria and priorities for grantsThe Corporation shall establish criteria and priorities for awarding grants under this section. 
(e)Requirements for scholarshipAn entity that receives a grant under subsection (a) shall use the funds made available through the grant to award a scholarship described in subsection (a) to recipients, each of whom— 
(1)is, or has been designated for the scholarship by, a volunteer who— 
(A)has performed not less than 500 hours of volunteer service, of a type specified by the Corporation under subsection (f)(1), during a 12-month period that is— 
(i)after the volunteer at issue has attained age 55; and 
(ii)after the date of the enactment of this section; or 
(B)has performed not less than 250 hours but less than 500 hours of volunteer service of that type during such a 12-month period, based on compelling personal circumstances; and 
(2)has received, during the 5-year period preceding the date that the scholarship is awarded, fewer than 2 scholarships under this section. 
(f)Services, criteria, and priorities for scholarshipsThe Corporation shall— 
(1)specify the types of volunteer service a volunteer may engage in to meet term of service requirements for a scholarship under this section, which shall include— 
(A)tutoring or mentoring in a school, after-school program, or other community-based educational setting; and 
(B)assisting persons with special needs, including persons who are homebound, to continue living independently; and 
(2)establish criteria and priorities for eligible entities to use in awarding scholarships under this section. 
(g)Amount of scholarshipThe entities shall award the scholarships— 
(1)in an amount of not more than $1,000; or 
(2)in a amount that is prorated based on the individual's hours of service, for an individual who meets the requirements of subsection (e) with a term of service described in subsection (e)(1)(B). 
(h)Use of scholarshipsA scholarship awarded under this section may be used— 
(1)by the volunteer or the person designated by the volunteer, in accordance with subsection (e); 
(2)only for qualified tuition and related expenses, as defined in section 117 of the Internal Revenue Code of 1986, and only under such conditions as are set forth by the Corporation through regulation; and 
(3)not later than 20 years after the date of the award of the scholarship, to allow time for an individual designated under subsection (e)(1) to use the scholarship. 
(i)Authorization of appropriationsOf the funds appropriated to carry out this section— 
(1)not more than 15 percent shall be used for administrative purposes by the Corporation; 
(2)not less than 50 percent shall be made available for grants under subsection (a) and used to award scholarships to volunteers who have met the term of service requirements for the scholarships by providing tutoring or mentoring described in subsection (f)(1)(A); 
(3)not less than 10 percent shall be made available for such grants and used to award scholarships to volunteers who have met the requirements by providing assistance described in subsection (f)(1)(B); and 
(4)not more than 10 percent shall be made available for such grants and used for administrative purposes by the eligible entities receiving the grants.. 
(b)Authorization of appropriationsSection 501(a)(2), as amended by section 202(b) of this Act, is further amended— 
(1)by striking section 198E each place it appears and inserting sections 198E and 198F; and 
(2)by adding at the end the following: 
 
(D)Silver scholarship programThere are authorized to be appropriated to carry out section 198F, $20,000,000 for fiscal year 2010 and such sums as may be necessary for each succeeding fiscal year.. 
(c)Table of contentsThe table of contents of the Act is further amended in the items relating to subtitle H of title I, by adding at the end the following: 
 
 
Sec. 198F. Silver scholarship programs.. 
IVExpansion of Senior Corps 
401.Expanded eligibility criteria 
(a)Foster grandparent programSection 211 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5011) is amended— 
(1)in subsection (a), by striking sixty and inserting 55; and 
(2)in subsection (e)(1), by striking 125 and inserting 200. 
(b)Senior companion programSection 213(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5013(a)) is amended by striking 60 and inserting 55. 
(c)General provisionsSection 223 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5023) is amended by striking sixty and inserting 55. 
402.Authorization of appropriationsSection 502 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5082) is amended— 
(1)in subsection (a), by striking $45,000,000 and all that follows and inserting $136,700,000 for fiscal year 2010, and such sums as may be necessary for each succeeding fiscal year.; 
(2)in subsection (b), by striking $85,000,000 and all that follows and inserting $228,000,000 for each of fiscal year 2010, and such sums as may be necessary for each succeeding fiscal year.; and 
(3)in subsection (c), by striking $40,000,000 and all that follows and inserting $92,000,000 for each of fiscal year 2010, and such sums as may be necessary for each succeeding fiscal year.. 
 
